Citation Nr: 0708833	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1984 to March 
1994.  He served in Southwest Asia from January to May 1991 
and from March to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran was scheduled for a travel board hearing in 
December 2005 but in November 2005 he cancelled that hearing.  
He did not request that the hearing be rescheduled.  See 38 
C.F.R. § 20.704(d) (2006).  


FINDING OF FACT

Any right knee injury sustained by the veteran in service was 
acute and transitory, and resolved without chronic residual 
disability.  


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  


Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

The veteran was provided with pre-adjudication VCAA notice by 
letter, dated in February 2005.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

The VCAA notice requirements apply to all five elements of a 
service connection claim which are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates or increased ratings.  If a service 
connection claim is denied, the rating and effective date 
matters are moot but if granted this matter would be 
initially addressed by the RO.  The same is true with respect 
to the assignment of any disability rating following a grant 
of service connection.  Also, after VCAA notice is given as 
to an original service connection claim, further VCAA notice 
of "downstream" issues, e.g., an initial rating or 
effective date, is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  So, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, because the claim for service connection is denied, 
there is no possibility that downstream rating or effective 
date issues will be raised.  So, there is no prejudice to the 
veteran in this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case not all of the 
veteran's service medical records (SMRs) are available.  He 
has been made aware of this and has been forwarded copies of 
the available SMRs.  Also, his VA treatment records are on 
file.  There is no indication that he has received 
postservice private clinical treatment for right knee 
disability.  Lastly, because there is no evidence that his 
current right knee disability is of service origin and the 
evidence indicates that it is of postservice origin, no VA 
nexus examination has been provided.  Generally see McLendon 
v. Nicholson, 20 Vet. App. 70, 81 - 83 (2006) (as amended 
August 7, 2006); see also 38 U.S.C. § 5103A(d)(2) (West 2002) 
and 38 C.F.R. § 3.159(c)(4)(i) (2006).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
there has been compliance with the VCAA notice and duty-to-
assist provisions.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the noted inservice condition is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Background

The veteran's DD 214 confirms that he twice served in 
Southwest Asia.  Much of the veteran's SMRs are unavailable, 
only those in 1993 and 1994 are on file.  An additional 
search revealed no SMRs.  

The veteran maintains that he hyper-extended his right on one 
occasion during his tour of military service. He has not 
provided details concerning the nature or severity of this 
injury.  The available SMRs are negative regarding his right 
knee.  

The veteran has not indicated that any physicians had stated 
that any current right knee disability was due to an 
inservice injury or is otherwise of service origin.  

VA outpatient treatment (VAOPT) records from show that in 
January 2005 the veteran reported having had right knee pain 
for more than one year.  He denied having had right knee 
injury or trauma.  In February 2005 the diagnosis was right 
knee arthralgia.  Also in that month, he reported having had 
right knee problems while incarcerated in a penitentiary and 
thought he might have injured it while getting in and out of 
high bunks.  Reportedly, he had had a hyperextension of that 
while during military service in 1985.  His knee had not been 
X-rayed and he had only taken aspirin for it in the past.  In 
March 2005 an X-ray of his right tibia and fibula revealed 
mild calcified periosteal reaction on the medial upper tibia 
shaft, the etiology and clinical significance of which were 
uncertain.  The X-ray was otherwise normal.  In March 2005 he 
again complained of right knee pain and the diagnosis was 
right knee arthralgia.  

Analysis

Where the SMRs are unavailable, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's DD 214 confirms that he twice served overseas 
during the Persian Gulf Conflict.  While most of the SMRs are 
not available, he has not indicated that he either sought or 
received right knee treatment during active service.  
Moreover, the postservice VAOPT records noted that he 
allegedly had a right knee hyperextension in 1985, which 
predates the Persian Gulf Conflict and, so, there is no 
possibility that a right knee disability could have been 
incurred in combat.  

The medical evidence shows that since 2005 the veteran has 
had right knee pain, diagnosed as arthralgia.  This 
establishes that he has a current disability.  

Even assuming, in light of the absence of most of his SMRs, 
without conceding, that he had a right knee hyperextension in 
1985, during service, when he first complained of right knee 
pain in 2005 he indicated that it had existed for only more 
than one year.  He did not indicate that it was of many years 
duration and shortly after his initial complaint, he related 
to a possible postservice injury during incarceration which 
was apparently from December 2001 until November 2004. The 
Board observes that the veteran made no mention of a right 
knee condition when he submitted his initial claim for VA 
compensation benefits in March 1994. Further, no complaints, 
findings, or other references to a right knee disorder were 
noted when the veteran was accorded a VA examination in 
November 1995. 
So, even if he had a right knee injury during service, the 
evidence does not suggest that it was anything other than 
acute and transitory.  

On the question of the medical nexus, the only supporting 
evidence is the veteran's apparent belief that there is a 
nexus between his inservice right knee injury and current 
right knee symptoms. This assertion, however, is unsupported 
by medical evidence and does not account for the lapse of a 
number of years after service without medical complaint.  
Evidence of a prolonged period without medical complaint can 
be considered along with the availability of other medical 
records and other relevant facts.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the post-service diagnosis 
and service is required to support the claim.  The veteran is 
a lay person and, so, is not competent to render a medical 
opinion as to the required nexus, which is essentially a 
medical determination.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For this reason, the Board rejects the 
veteran's personal opinion as favorable evidence of a nexus 
between the events in service and the current skin symptoms.  

In sum, there is no competent medical nexus evidence of a 
nexus between the veteran's current right knee arthralgia and 
his military service.  

As the Board may consider only competent medical evidence to 
support its findings, and for the reasons expressed, there is 
no competent medical evidence favorable to the claim of 
service connection for residuals of a right knee injury as to 
the required nexus element, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a right knee injury is 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


